Citation Nr: 0920630	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  95-42 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

When this case was previously before the Board in October 
2002, the Board found that the Veteran had submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a low back disability; however, the 
Board denied the Veteran entitlement to service connection 
for a low back disability on the merits.  The Veteran 
appealed the Board's October 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a June 2004 decision and order, vacated the Board's decision 
and remanded the matter for further consideration.  In a 
March 2008 per curiam opinion, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) summarily 
affirmed the Court's June 2004 decision.

Subsequently, in October 2008, the Board again found that the 
Veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for a low back 
disability and remand the claim for further development.  The 
required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).





FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
by rating decisions dated in October 1985, July 1998, and 
October 1999.  The Veteran was notified but did not appeal 
any of the decisions.  

2.  The RO's October 1999 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.  

3.  The undated VA physician letter received in May 2001 
bears directly and substantively on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
Veteran's claim.

4.  There is no evidence of a chronic low back disorder in 
service or for years thereafter.

5.  The weight of the medical evidence fails to show a causal 
relationship between the Veteran's current complaints related 
to his low back disorder and military service.


CONCLUSIONS OF LAW

1.  The October 1985, July 1998, and October 1999 RO 
decisions that denied service connection for a low back 
disorder are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  The evidence submitted subsequent to the RO's decision 
denying the claim of entitlement to service connection for a 
low back disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

3.  A low back disorder was not incurred in or aggravated 
during the Veteran's period of military service.  38 U.S.C.A. 
§§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the Veteran's claim of entitlement to 
service connection for a low back disability, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in December 2008 that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in March 2002 and February 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and the records regarding the Veteran's 
award of Social Security Administration disability benefits.  
The Veteran submitted private treatment records from Drs. 
T.F., B.S.; Castleview Hospital; and Hurst Chiropractic 
Center.  The appellant was afforded VA medical examinations 
in February 2002 and Janaury 2009.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Application to Reopen

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
Court (formerly the United States Court of Veterans Appeal) 
(the Veterans Claims Court) found that when a Veteran sought 
to reopen a claim based on new evidence, the Board must first 
determine whether the additional evidence is "new" and 
"material."  If the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the Veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The Board notes that the law was amended to define "new" as 
not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2008).  Due to the effective date of 
the amended regulation, the new standard is not applicable to 
the Veteran's claim.

Historically, the Salt Lake City RO denied the Veteran's 
claim for a low back disability by rating decision dated in 
October 1985.  In July 1998 and October 1999, the Salt Lake 
City RO again denied his claim for a low back disorder on the 
basis that the evidence was insufficient to establish service 
connection for a low back disorder.  He was notified but did 
not appeal any decision.

In February 2000, the Veteran filed the current claim, which 
was denied by a rating decision dated in November 2000.  This 
appeal is before the Board from his unsuccessful attempt to 
reopen his claim for entitlement to service connection for a 
low back disorder.  

After a review of the evidence, the Board finds that the 
Veteran's claim should be reopened.  Of note, subsequent to 
the most recent denial, the Veteran submitted a written 
statement from a VA treating physician, dated in May 2001, to 
the effect that the Veteran had "a history of back trauma 
(in 1970 while in the service) which may have contributed to 
or accelerated advancement of degenerative joint disease of 
the lumbar spine."  Because the statement focuses on the 
Veteran's assertions of a relationship between his current 
complaints and in-service back injuries, the Board is of the 
opinion that it bears directly and substantively on the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claim.  As such, the claim is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the Board has reviewed in detail the three volumes 
of lay and medical evidence, the Board will focus on the 
evidence that addresses whether the condition is related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for a 
low back disability.  The Veteran contend that he was 
diagnosed with and treated for a chronic back disorder in 
service.  The Veteran's service treatment records reveal that 
he sought treatment in July 1970 for complaints of pain, 
limited range of motion, an inability to sit, and pain when 
he moved his legs after feeling "something give in his 
back" while working.  After a physical examination, the 
diagnosis was muscle strain and he was prescribed bedrest and 
Valium.  Several days later, minimal improvement was noted 
but apparently he was not following advice to put his 
mattress on the floor.  

There is no other notation regarding the low back until July 
1971 when the Veteran complained of back pain after heavy 
lifting the previous day.  He was again diagnosed with a 
muscle strain.  No additional follow-up was reported.  On the 
issue of whether a chronic disability was shown in service, 
the Board places high probative value on the October 1971 
service separation examination, which showed a normal 
clinical evaluation of the Veteran's spine.  The Board has 
also considered the Veteran's statements that he was placed 
on light duty for the remainder of his military career but 
finds no supporting medical evidence indicating a low back 
profile.  As such, the Board assigns greater probative value 
to the showing of a "normal" back examination at the time 
of service separation.

Finding that there was no chronic low back disorder noted in 
service, the Board will next consider whether the Veteran has 
shown continuity of symptomatology or a medical nexus between 
his in-service muscle strains and current diagnosis.  While 
he has related that he experienced back pain since military 
discharge, the Board finds that the medical evidence does not 
support the Veteran's contentions.  First, post service 
medical evidence is absent for complaints of, treatment for, 
or diagnosis of a low back disorder for several years after 
discharge.  Specifically, at the time he filed an initial 
claim for a low back disorder (in 1984), he submitted a 
letter from a private treating chiropractor to the effect 
that he had been treated for a work-related back injury in 
January 1979.  The chiropractor noted that the Veteran had 
again injured his back in a July 1979 work-related accident.  

Despite the Veteran's contentions to the contrary, the Board 
finds that this evidence does not, in fact, support his 
assertions that he had back symptoms since military service.  
To that end, the Board places significant probative value on 
the absence of low back complaints prior to the January and 
July 1979 work-related accidents, some 8 years after service 
separation.  Of note, there is no other medical evidence 
associated with the claims file, nor has the Veteran 
indicated that any exists, reflecting complaints of, 
treatment for, or diagnosis of a low back disorder until the 
1979 injuries.  Therefore, the Board finds that this medical 
evidence does not support his claim of continuity of 
symptomatology.

A July 1985 VA examination also fails to support a finding of 
continuity of symptomatology or medical nexus.  At that time, 
the Veteran related an in-service history of back pain but 
did not report his post-service work-related injuries in 
1979.  While the examiner diagnosed periodic low back pain 
with no limitation of motion, there was no opinion rendered 
as to a causal relationship between the Veteran's complaints 
and military service.  Significantly, a June 1985 X-ray 
report showed a congenital transitional vertebra with 
osteoarthritic changes on the left related to the anomaly.  
Therefore, to the extent the Veteran claims osteoarthritis of 
the lumbar spine, it appears to be related to a congenital 
deformity which cannot be service-connected.  Under the 
relevant regulations, congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The Board has also considered multiple outpatient treatment 
records showing on-going treatment for low back pain since 
the late 1990s.  While the Veteran related his pain to an in-
service injury, the Board is not obligated to accept the 
Veteran's recitation of the facts.  See Godfrey v. Brown, 8 
Vet. App. 113 (1995).  While recognizing that the Veteran has 
been diagnosed with a current low back disorder, the Board 
places less probative weight on this evidence as the issue of 
a causal relationship between his symptoms and current 
diagnosis were either not addressed or appeared to be based 
wholly upon statements of past medical history provided by 
the Veteran.  The Board, however, is not bound to accept such 
statements simply because treating medical providers have 
done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  

Similarly, the Board places less probative value on the 
undated letter from a VA treating physician to the effect 
that the Veteran's in-service history of back trauma "may 
have contributed" to degenerative joint disease of the 
lumbar spine.  First, the Board is inclined to place less 
probative weight on the statement due to the equivocal nature 
of the language.  The Board notes that "may" or "may not" 
language has been found insufficient to support a claim for 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, the Board is inclined to place less probative 
weight on the undated statement because it did not discuss 
the relationship, if any, of the Veteran's post-service work-
related injuries or congenital spinal disorder to his current 
low back complaints, nor did the physician apparently have 
the Veteran's claims file for review prior to rendering an 
opinion.  Therefore, the Board finds the claim cannot be 
granted based on a single suggestion that there "may be" a 
relationship between the Veteran's current complaints and 
military duty as it contradicts the weight of medical 
evidence showing no such relationship.  

To that end, the Board places significant probative value on 
a February 2002 VA medical opinion that the Veteran's 
"current low back disability [was] not the result of his in-
service injuries."  Specifically, the Board is particularly 
persuaded to assign greater probative weight to the February 
2002 medical opinion because the physician-reviewer had the 
claims file for review, outlined the Veteran's in-service 
injuries, discussed the post-service work-related injuries, 
and considered multiple outpatient treatment records and VA 
examination reports already of record prior to rendering his 
opinion.  Moreover, the Board finds the physician-reviewer's 
recitation of the facts to be consistent with the medical 
evidence of record.  

Further, the physician-reviewer focused on the critical 
inquiry in this appeal - whether there is a causal 
relationship between the Veteran's in-service complaints and 
current low back pathology.  The physician-reviewer noted a 
normal service separation examination and reflected that it 
would have been difficult for the Veteran to have been 
performing physically demanding work after military 
separation if he had been experiencing significant low back 
pain.  The physician-reviewer stressed that because of the 
types of injuries in service, no problems recorded at 
discharge, as well as no treatment for back problem for 
several years, he concluded that there was no causal 
relationship between the Veteran's current complaints and 
military service.  Because the physician-reviewer was aware 
of the Veteran's in-service back injury and had access to the 
claims file, the Board assigns significant probative weight 
to the medical opinion.  

In addition, the Board places significant probative value on 
the report of a January 2009 VA medical examination.  The 
examiner diagnosed the Veteran with slight antereolateral 
vertebral spurring of the lumbar spine and rendered the 
opinion that the Veteran's low back condition was less likely 
as not caused by or a result of military service.  The 
examiner based his opinion on the Veteran's lack of 
complaint, diagnosis, or treatment for any low back condition 
after service prior to a reported back injury while working 
at a fencing company.

The Board has also considered the statements and sworn 
testimony of the Veteran and his sister and the statements of 
his family and a service buddy.  Specifically, in an August 
2001 personal hearing, he testified that he injured his back 
during service and continued to have problems since 
discharge.  He noted that he was treated for back pain in 
July 1970 and was placed on light duty for the remainder of 
his military service.  His sister reflected that she talked 
with him or his wife by telephone after he was discharged and 
knew he was having problems with his back.  He acknowledged 
that he did not seek any treatment for low back pain after 
service separation but used pain pills and alcohol for pain 
management.  Further, the Board has reviewed statements from 
his wife and mother-in-law submitted in the late 1980s to the 
effect that the Veteran hurt his lower back in service and 
continued to have pain.  More recently, a service buddy 
indicated that the Veteran injured his back during active 
duty and had experienced pain since.

After considering the Veteran's testimony and the other 
statements in support of his claim, the Board notes that 
neither the Veteran, his family, nor a friend have the 
medical expertise to clinically establish that his current 
complaints resulted from an injury during active military 
duty.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Despite his testimony, the service medical records are 
negative for a chronic low back disorder.  Further, post-
service medical evidence is devoid of complaints related to 
the Veteran's low back until a work-related injury several 
years after service separation.  The mere contentions of the 
Veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
complaints with an event or incurrence while in service, are 
not of sufficient probative value to rebut the February 2002 
and January 2009 medical opinions.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  In this case, there is no 
evidence that the Veteran, his family, or friend have any 
medical expertise, or are otherwise qualified to render a 
medical opinion.  Consequently, his statements and the 
statements of his family and a friend, without some form of 
objective medical corroboration, are not deemed to be of 
significant probative value.

Given that there was no evidence of a chronic low back 
disorder in service, no complaints related to the Veteran's 
low back for several years after discharge, and the recent 
opinion by a VA physician-reviewer that there is no causal 
relationship between the Veteran's current complaints and 
military service, the Board is compelled to deny the 
Veteran's claim.  For all these reasons, the Veteran's claim 
for entitlement to service connection for a low back disorder 
is denied.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened and the appeal is granted to this extent.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


